PER CURIAM
Appellant seeks reversal of a judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. Appellant argues, among other contentions, that the record does not establish by clear and convincing evidence that she is a danger to herself because of a mental disorder. See ORS 426.005(l)(e). The state concedes that the evidence is insufficient for involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.